                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MONTEZ D. BURKS,

             Plaintiff,
                                             CASE NO. 18-CV-12842
v.                                           HONORABLE DENISE PAGE HOOD

SHERMAN CAMPBELL,

          Defendant.
_____________________________/

 OPINION AND ORDER SUMMARILY DISMISSING THE COMPLAINT

                               I. INTRODUCTION

      This matter has come before the Court on plaintiff Montez D. Burks’ pro se

civil rights complaint under 42 U.S.C. § 1983. Plaintiff is a state prisoner at the Gus

Harrison Correctional Facility (“ARF”) in Adrian, Michigan. Defendant Sherman

Campbell is the warden at ARF. Plaintiff alleges in his complaint that, on August

30, 2016, he was approved for a religious (Buddhist) diet and sent to the Macomb

Correctional Facility (“MRF”) where religious diets are available to prisoners. On

March 16, 2018, however, he was transferred to his present location at ARF. He

subsequently advised the chaplain that he needed a religious diet, which ARF was

unable to provide, and he was told that he is on a wait list for a transfer back to MRF.

He subsequently pursued administrative remedies, but he was unsuccessful in

obtaining a transfer to MRF.
      As of the date of Plaintiff’s complaint (September 12, 2018), he was still at

ARF. He alleges in his complaint that he has lost weight and is weak and depressed.

He contends that 90% of the food and drinks served at ARF is derived from animals

and that he cannot eat meat, milk, cheese, butter, and food cooked with animal fats.

He claims that defendant Sherman’s refusal to provide him with religious dietary

meals constitutes cruel and unusual punishment under the Eighth Amendment. He

seeks a transfer to MRF where he can partake in religious meals and receive the

mental health care that he needs.

                            II. LEGAL FRAMEWORK

                                     A. Generally

      Plaintiff has received permission to proceed without prepaying the fees and

costs for this action. Pursuant to the Prison Litigation Reform Act of 1996, federal

district courts must screen an indigent prisoner’s complaint and dismiss the

complaint, or any portion of it, if the allegations are frivolous, malicious, fail to state

a claim for which relief can be granted, or seek monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Flanory

v. Bonn, 604 F.3d 249, 252 (6th Cir. 2010); Smith v. Campbell, 250 F.3d 1032, 1036

(6th Cir. 2001). A complaint or allegation is frivolous if it lacks an arguable basis

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). “A complaint is




                                            2
subject to dismissal for failure to state a claim if the allegations, taken as true, show

the plaintiff is not entitled to relief.” Jones v. Bock, 549 U.S. 199, 215 (2007).

      While a complaint “does not need detailed factual allegations,” the “[f]actual

allegations must be enough to raise a right to relief above the speculative level on

the assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (footnote and

citations omitted). In other words, “a complaint must contain sufficient factual

matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). A §1983 plaintiff must prove two

elements: “(1) that he was deprived of a right secured by the Constitution or laws

of the United States; and (2) that the deprivation was caused by a person acting under

color of law.” Robertson v. Lucas, 753 F.3d 606, 614 (6th Cir. 2014).

                           B. Eighth Amendment Claims

      It is well “settled that ‘the treatment a prisoner receives in prison and the

conditions under which he is confined are subject to scrutiny under the Eighth

Amendment.’” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Helling v.

McKinney, 509 U.S. 25, 31 (1993)). The Eighth Amendment requires prison

                                           3
officials to provide humane conditions of confinement, and to “ensure that inmates

receive adequate food, clothing, shelter, and medical care. . . .” Id. But a prison

official violates the Eighth Amendment only when (1) the deprivation alleged is

sufficiently serious and (2) the prison official has a sufficiently culpable state of

mind. Id. at 834. “In prison-conditions cases that state of mind is one of ‘deliberate

indifference’ to inmate health or safety . . . .” Id.

                                   III. ANALYSIS

      The deliberate withholding of sufficient food necessary for a prisoner to

maintain normal health can violate the Eighth Amendment. Cunningham v. Jones,

567 F.2d 653, 656, 660 (6th Cir. 1977). But Plaintiff has not alleged that prison

officials deliberately withheld essential food from him, and “‘the mere denial of a

requested [religious] diet is insufficient to establish a cognizable Eighth Amendment

claim.’” Watkins v. Rogers, 525 F. App’x 756, 759 (10th Cir. 2013) (quoting

LaFevers v. Saffle, 936 F.2d 1117, 1120 (10th Cir. 1991) (alteration in Watkins)).

An Eighth Amendment claim that a plaintiff was denied a requested religious diet

fails if a plaintiff cannot establish that the failure to provide a specific religious diet

deprived plaintiff of an essential necessity, such as food.            See Berryman v.

Granholm, 343 F. App’x 1, 5 (6th Cir. Aug. 12, 2009). A denial of a religious diet

cannot be grounds for an Eighth Amendment claim. Houston v. Riley, Case No.

2:07-cv-63, 2009 WL 596499 at *6 (W.D. Mich. Mar. 6, 2009). Plaintiff fails to


                                            4
satisfy the first component of an Eighth Amendment claim, namely, that the

deprivation of a religious diet is sufficiently serious.

      Exhibits to the complaint indicate that prison officials did not have a

sufficiently culpable state of mind when they failed to transfer Plaintiff back to MRF

for religious purposes. The official who responded to Plaintiff’s grievance at step

one of the administrative process stated that Plaintiff was transferred to ARF for

mandatory programming and for medical or mental health needs that took priority

over his request for a religious diet. See Compl., ECF No. 1, Ex. 1, PageID.7. The

official went on to say that if a transfer became possible, Plaintiff should be moved

to one of the sixteen correctional facilities where his religious dietary needs could

be met. Id. At step two of the grievance procedure, a deputy warden explained that

Plaintiff was transferred to ARF because there were no beds available at MRF and

that Plaintiff had been placed on a waiting list for a transfer to MRF when beds

became available. Compl., ECF No. 1, Ex. B, PageID. 9.

      The Court concludes from the responses to Plaintiff’s administrative

grievance that prison officials did not have a culpable state of mind and were not

deliberately indifferent to Plaintiff’s health when they denied his request for meals

compatible with his religion. Plaintiff has not satisfied the second component of an

Eighth Amendment claim.




                                            5
                                   IV. CONCLUSION

      Plaintiff’s allegations are frivolous because they lack an arguable basis in law.

His allegations also fail to state a plausible claim for which relief may be granted.

Accordingly, the Court summarily dismisses the complaint under 28 U.S.C. §§

1915(e)(2)(B) and 1915A(b)(1). The Court also certifies that an appeal from this

decision would be frivolous and could not be taken in good faith.



                          S/Denise Page Hood
                          Denise Page Hood
                          Chief Judge, United States District Court

Dated: December 11, 2018

I hereby certify that a copy of the foregoing document was served upon counsel of
record on December 11, 2018, by electronic and/or ordinary mail.

                          S/LaShawn R. Saulsberry
                          Case Manager




                                          6
